HERBERT A. CADE, Judge Pro Tem.
Henry Sanderson was dismissed from the New Orleans Police Department during his probationary period of employment April 1, 1986. At the time of his dismissal Mr. Sanderson was a patient at the F. Edward Hebert Hospital. He did not personally appeal his dismissal to the Civil Service Commission, but asked the Policeman’s Association of New Orleans, his agent, to file the appeal on his behalf. Appeal was not filed until May 15, 1986, some 45 days post termination.
The Civil Service Commission dismissed the appeal, we think correctly. Civil Service Rule II, Section 4.3 provides:
Appeals to the Commission must be actually received in the Department of Civil Service no later than the close of business on the thirtieth (30) calendar day following the action or actions taken against the employee by the appointing authority. Should the thirtieth (30) calendar day fall on a weekend or an official city holiday, written appeals will be accepted no later than the close of business on the work day immediately following, (amended August 25, 1983, effective August 25, 1983).
Absent some showing of incapacity or indisposition sufficient to affect notice of termination, or that Mr. Sanderson was incapable of appealing his dismissal personally, and neither showing is made, we cannot disregard the plain wording of this rule. We need not consider whether Mr. Sander-son’s probationary status would preclude appeal had appeal been taken timely, or would preclude application of Cleveland Board of Education v. Loudermill, 470 U.S. 532, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1986).
The judgment is affirmed.
AFFIRMED.